Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 11, 2022

                                      No. 04-22-00273-CV

                    IN THE INTEREST OF E.M.E AND E.D.E., Children

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA02152
                            Honorable Tina Torres, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due June 13, 2022; however, the court granted appellant
an extension until July 5, 2022 to file the brief. Appellant has filed a motion requesting an
additional seven days to file the brief. We grant the motion and order Appellant to file the brief
by July 12, 2022.

       It is so ORDERED on July 11, 2022.

                                                            PER CURIAM


       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT